104 U.S. 657
104 U.S. 657
26 L.Ed. 882
St. Louis Smelting & Refining Co.v.RAY
October Term, 1881

NOTE.—Smelting Company v. Ray, error to the Circuit Court of the United States for the District of Colorado, was argued at the same time as the preceding case, and by the same counsel for the plaintiff in error, and by Mr. Thomas M. Patterson for the defendants in error.
MR. JUSTICE FIELD remarked that, as it presented the same questions there determined, the judgment of the court below must be reversed and the cause remanded for a new trial.


1
MR. JUSTICE MILLER and MR. JUSTICE HARLAN dissented.